department of the treasury internal_revenue_service washington d c ay tax_exempt_and_government_entities_division uniform issue list kkekekkeekkkerr erik keke kreekkkekrkerekkekrererererereee legend taxpayer keekkekrkrekrkkkrkkk ira x krekekk kher ire keke keke ree ereeeeeeke keke ek kerr kkk ereke financial_institution a kkk kkeke eker eker kerr rrr financial_institution b kekrkerekeerkkkekrerekeer date kekkekkkekkeekkkke date _ krkekekekekkereke date kekkkreekerererek date kkkekkerrkrkrkkkke amount kkekkekkkkek dear krekekkkekkrkerk this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of the ruling requested page taxpayer represents that he received a distribution of amount from ira x which was maintained with financial_institution a on date with the intent to return the funds into ira x within the 60-day rollover period on date taxpayer initiated a wire transfer of amount to ira x to redeposit the funds he had withdrawn based upon his belief that the 60-day rollover period ended on date the wire transfer was rejected on date due to incorrect wiring instructions provided by financial_institution a on the same day taxpayer received the proper wiring instructions and amount was deposited into ira x on date a representative of financial_institution a informed taxpayer that he had missed the 60-day rollover period taxpayer represents that amount remains in ira x based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shail be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an jra to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers page sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 related to required minimum distributions under sec_401 of the code and incidental death_benefit requirements of sec_401 of the code sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer provides evidence that supports taxpayer's assertions that an error occurred in calculating the 60-day rollover period which caused him to fail to accomplish a timely rollover of amount therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to such contribution the contribution of amount on date will be considered a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code regarding required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact at aa arr please address all correspondence to se t ep ra t2 sincerely yours ne t evine manager loyee plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
